PER CURIAM.
Wayne Alan Mason seeks belated appeal of an order which denied his motion to dismiss a petition for revocation of his community control. We deny the requested relief because the interlocutory order was not appealable. We note that meanwhile community control was revoked, sentence was imposed, and an appeal was taken to this court in Mason v. State, case number 99-115, which is currently pending. The order denying the motion to dismiss may be reviewed in that proceeding. See Fla. R.App. P. 9.110(h).
PETITION DENIED.
ERVIN, LAWRENCE and PADOVANO, JJ., concur.